Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 17 February 2021, to the Original Application, filed 24 June 2019.

2. 	Claims 1-20 are pending.  Claims 1, 7, 9, 16, 17, and 20 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 17 February 2021 was filed after the mailing date of the original application on 24 June 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent In re Berg, 140 F.3d 1428, 46 USPO2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPO2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPO 645
(Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPO 761 (CCPA 1982); In re Vogel, 
422 F.2d

438, 164 USPO 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPO 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.


4.	Claims 1, 2, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10331777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover similar limitations.


Application 16/450,472
Patent US 10331777 B2
CLAIM 1

in response to first user input, create a first note at a first location in the digital content, wherein the first note is represented in a first state by a first note edit box and a second state by a first note movable graphic, the first note edit box being configured to receive first user generated content,
CLAIM 1

the annotation mode configured to create a first sticky note in response to a tap gesture on the paginated digital content, wherein the first sticky note is represented in a first state by an edit box and a second state by a movable graphic, the edit box of the first state being displayed over the paginated digital content
wherein second user input causes the first note to transition from the first state to the second state;
wherein a tap gesture performed outside the edit box on the paginated digital content causes the first sticky note to transition from the first state to
the second state,

merge the first sticky note having a first location in the paginated digital content with a second sticky note having a second location in the paginated digital content in response to at least dragging and dropping the first sticky note while displayed in its second state in which the first user generated content is not visible onto the second sticky note to create a merged sticky note



the second note having second user generated content, merge the first and second notes to create a merged note represented in a first state by a merged note edit box, wherein the first and second user generated content are visible in the merged note edit box
merge the first sticky note having a first location in the paginated digital content with a second sticky note having a second location in the paginated digital content in response to at least dragging and dropping the first sticky note while displayed in its  second state in which the first user generated content is not visible onto the second sticky note to create a merged sticky note, and display a merged sticky note edit box in response to creating the merged sticky note, wherein the merged sticky note edit box is presented over the
paginated digital content
and the merged note inherits one or more properties from the first note and/or the second note and further inherits the second location
wherein the merged sticky note inherits color properties from at least one of the first sticky note and the second sticky note and inherits the
location of the second sticky note
and in response to third user input, transition the merged note from the first state to a second state represented by a merged note movable graphic
save the merged sticky note at the location of the second sticky note in response to one of a tap gesture performed outside the merged sticky note edit box on the paginated digital 

wherein in response to merging the first sticky note with the second sticky note, the first sticky note is no longer present at the first location within
the paginated digital content.




CLAIM 2
CLAIM4



The computer program product of claim 1 wherein the one or more properties inherited by the merged note includes font color and/or highlight
color.
The device of claim 1 wherein the merged sticky note inherits color properties from the second sticky note.
CLAIM 17

A computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for editing annotations of digital content, the process comprising: in response to first input including dragging and dropping a first note at a first location in the digital content onto a second note at a second location in the digital content, the first note having first user generated content and the second note having second user generated content, merge the first and second notes to create a merged note represented in a first state by a merged note edit box,
CLAIM 16

A computer program product including one or more non- transitory processor readable mediums encoded with instructions that when executed facilitate operation of an electronic device according to a process, the process comprising:
[ ... ]

in response to dragging and dropping the first sticky note while displayed in its second state on in which the first user generated content is not visible onto a second sticky note previously added to a second location in the paginated digital content, the second sticky note having a second user generated content, merge the first and second sticky notes to create a merged 

the merged sticky note inherits color properties from one or both of the first sticky note and the second sticky note and inherits the location of the second sticky note; and in response to one of a tap gesture performed outside the merge edit box on the paginated digital content and an input




performed on a save button presented in the merge edit box, save the merged sticky note at the location of the second sticky note;
in response to second user input, transition the merged note from the first state to a second state represented by a merged note movable graphic; wherein in response to merging the first note with the second note, the first note is no longer present at the first location in the digital content.
wherein in response to merging the first sticky note with the second sticky note, the first sticky note is no longer present at the first location within the paginated digital content.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent 8,255,819 B2) in view of Greenspan (U.S. Publication 2012/0110445 A1) and Jeon (U.S. Patent 10,078,421 B2).
As per independent claim 1, Chang teaches a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for editing annotations of digital content (See Chang, Column 7, lines 6-16), the process comprising:
…
          in response to dragging and dropping the first note while displayed in its second state onto a second note previously added to a second location in the digital content, the second note having second user generated content, merge the first and second notes to create a merged note represented in a first state by a merged note edit box (See Chang, Column 21, lines 15-22, describing "an entry about New Zealand (i.e., an annotation) is shown being dragged from the main window to one of the Recent Notes. When dropped, it can be added to the end of the particular note (i.e., merged), ), wherein the first and second user generated content are visible in the merged note edit box, and the merged note inherits one or more properties from the first note and/or the second note and further inherits the second location (See Chang, Column 21, lines 15-22, describing that when dropped, [the first annotation] can be added to the end of the particular note [i.e. the second annotation], and its metadata can be transferred to or associated [i.e. inherited] with that note); and
in response to third user input, transition the merged note from the first state to a second state represented by a merged note movable graphic (See Chang, Column 19, line 65 through Column 20, line 5, describing transitioning from an edit mode to an icon representing the collapsed comment).
Chang does not teach expressly:
in response to first user input, create a first note at a first location in the digital content, wherein the first note is represented in a first state by a first note edit box and a second state by a first note movable graphic, the first note edit box being configured to receive first user generated content, wherein second user input causes the first note to transition from the first state to the second state;
… wherein in response to merging the first note with the second note, the first note is no longer present at the first location in the digital content,
However, Greenspan and Jeon teach these limitations (See Greenspan, paragraph 0149, describing the ability to link a note with a specific location in digital content, such as a word or sentence.  See also Greenspan, paragraph 0149, describing 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the comment system of Greenspan and movable editing interface of Jeon with the content annotation management system of Chang.  The motivation for doing so would have been to handle inputs from multiple editors for a realtime editing of electronic documents, as taught by Greenspan (see Greenspan, paragraph 0005), and to provide a menu related to a document creation program to a user in an easy operation form in a touch-based portable terminal, as taught by Jeon (See Jeon, Column 1, lines 50-54).
Therefore, it would have been obvious to combine Greenspan and Jeon with Chang providing the benefit of handle inputs from multiple editors for a realtime editing of electronic documents and providing a menu related to a document creation program to a user in an easy operation form in a touch-based portable terminal to obtain the invention as specified in claim 1.
As per dependent claim 2, Chang, Greenspan, and Jeon teach the limitations of claim 1 as described above.  Chang, Greenspan, and Jeon also teach wherein the one or more properties inherited by the merged note includes font color and/or highlight color (See Greenspan, paragraph 0150, describing that comments inherit 
As per dependent claim 3, Chang, Greenspan, and Jeon teach the limitations of claim 1 as described above.  Chang, Greenspan, and Jeon also teach wherein the one or more properties inherited by the merged note includes font size and/or font type (See Greenspan, paragraph 0150, describing that comments inherit characteristics from the objects with which they are associated [e.g. comments may have same colors, same fonts, same size, same background color, same highlighting color, etc. as the objects with which they are associated).
As per dependent claim 4, Chang, Greenspan, and Jeon teach the limitations of claim 1 as described above.  Chang, Greenspan, and Jeon also teach wherein the one or more properties inherited by the merged note includes one of right text alignment, center text alignment, or left text alignment (See Greenspan, paragraph 0150, and Figure 6, describing that note 625C inherits left alignment from note 625B).
As per dependent claim 5, Chang, Greenspan, and Jeon teach the limitations of claim 1 as described above.  Chang, Greenspan, and Jeon also teach wherein the first user input is a tap or a press-and-hold, the second user input is a tap outside the first note edit box or a tap on selectable close feature of the first note edit box, and the third user input is a tap outside the merged note edit box or a tap on selectable close feature of the merged note edit box (See Greenspan, paragraph 0153, describing the creation of a comment when a user interface button is pressed.  The second user input is a tap outside the first note edit box or a tap on selectable close feature of the first 
As per dependent claim 6, Chang, Greenspan, and Jeon teach the limitations of claim 1 as described above.  Chang, Greenspan, and Jeon also teach wherein the second note is a highlight note, and the merged note inherits the highlight color of the second note (See Greenspan, paragraph 0150, describing that comments inherit characteristics from the objects with which they are associated [e.g. comments may have same colors, same fonts, same size, same background color, same highlighting color, etc. as the objects with which they are associated).
As per independent claim 7, Chang teaches a mobile computing device comprising a touch screen display and [a] computer program product (See Chang, Figure 8).  Independent claim 7 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 8, Chang, Greenspan, and Jeon teach the limitations of claim 1 as described above.  Chang, Greenspan, and Jeon also teach wherein the merged note edit box includes a color picker, the color picker being usable to select (1) a highlight color for content of the merged note and/or (2) a font color for content of the merged note (See Jeon, Figure 6A, Column 12, lines 13-15, and Column 6, lines 11-14, describing an editing menu that also transitions into a movable graphic, the editing menu including various text editing tools, including font color, copy, cut, select all, etc.  
As per independent claim 17, Chang teaches a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for editing annotations of digital content (See Chang, Column 7, lines 6-16), the process comprising:
in response to first input including dragging and dropping a first note at a first location in the digital content onto a second note at a second location in the digital content, the first note having first user generated content and the second note having second user generated content, merge the first and second notes to create a merged note…, (See Chang, Column 21, lines 15-22, describing "an entry about New Zealand (i.e., an annotation) is shown being dragged from the main window to one of the Recent Notes. When dropped, it can be added to the end of the particular note (i.e., merged), and its metadata can be transferred to or associated with that note.")     wherein the first and second user generated content are visible in the merged note edit box, and the merged note inherits one or more properties from the first note and/or the second note and further inherits the second location (See Chang, Column 21, lines 15-22, describing that when dropped, [the first annotation] can be added to the end of the particular note [i.e. the second annotation], and its metadata can be transferred to or associated [i.e. inherited] with that note); and
in response to second user input, transition the merged note from the first state to a second state... (See Chang, Column 19, line 65 through Column 20, line 5, 
Chang does not teach expressly:
… represented in a first state by a merged note edit box…
… represented by a merged note movable graphic
wherein in response to merging the first note with the second note, the first note is no longer present at the first location in the digital content,
however, Greenspan and Jeon teach these limitations (See Greenspan, paragraph 0149, describing that when a note is associated with another note, the note that is added inherits the location of the note that it is added to.  See also Jeon, Figure 5A, Column 12, lines 4-15, Figures 8A-B, Column 13, lines 16-33, and Claim 1, describing  presenting a user interface including an edit menu in a state to receive edits from a user, and transitioning the state of the edit menu to a movable graphic to position the edit menu to another location on the display based on a user’s second input, such as a drag motion input).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the comment system of Greenspan and movable editing interface of Jeon with the content annotation management system of Chang.  The motivation for doing so would have been to handle inputs from multiple editors for a realtime editing of electronic documents, as taught by Greenspan (see Greenspan, paragraph 0005), and to provide a menu related to a document creation program to a user in an easy operation form in a touch-based portable terminal, as taught by Jeon (See Jeon, Column 1, lines 50-54).

As per dependent claim 18, Chang, Greenspan, and Jeon teach the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 19, Chang, Greenspan, and Jeon teach the limitations of claim 17 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per independent claim 20, Chang teaches a mobile computing device comprising a touch screen display and [a] computer program product (See Chang, Figure 8).  Independent claim 20 additionally incorporates substantially similar subject matter as that of independent claim 17 above, and is additionally rejected along the same rationale as used in the rejection of claim 17.


6.	Claims 9, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (U.S. Publication 2013/0326430 A1) in view of Jeon (U.S. Patent 10,078,421 B2).
As per independent claim 9, Devi teaches a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for editing annotations of digital content (See Devi, paragraph 0026), the process comprising:
in response to first user input on a highlight in the digital content, causing first and second draggable handles to appear, the first draggable handle being at a beginning of the highlight and the second draggable handle being at an end of the highlight (See Devi, paragraph 0001, describing that editable text displayed on gesture or touch devices are managed through operating system utilities.  The system utilities aid in placing an insertion point or making a selection over content such as drag handles.  See also Devi, paragraph 0021, describing that a user interface may be provided to manipulate a selection by creating selection handles under an insertion point and at the ends [i.e. at the beginning and end of the selection] of a range selection); and
in response to second user input that includes dragging the first and/or second draggable handles, expanding or contracting the highlight (See Devi, paragraph 0035, describing that the application may create two additional selection handles at ends of the selection to provide a user interface to manage the selection.   The user interface may enable a user making the selection to expand or contract the selection).
Devi does not teach expressly:
wherein the first and/or second handles includes a color picker tool and/or a copy selection tool,

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the color picker tool incorporated into the editing menu/movable graphic of Jeon with the text editing system of Devi.  The motivation for doing so would have been to provide a menu related to a document creation program to a user in an easy operation form in a touch-based portable terminal, as taught by Jeon (See Jeon, Column 1, lines 50-54).
Therefore, it would have been obvious to combine Jeon with Devi providing the benefit of a menu related to a document creation program to a user in an easy operation form in a touch-based portable terminal to obtain the invention as specified in claim 9.
As per dependent claim 11, Devi and Jeon teach the limitations of claim 9 as described above.  Devi and Jeon also teach wherein the first or second handle includes the color picker tool (See Jeon, Figure 6A, Column 12, lines 13-15, and Column 6, lines 11-14, describing an editing menu that also transitions into a movable graphic, the editing menu including various text editing tools, including font color, copy, cut, select all, etc.).
As per dependent claim 12, Devi and Jeon teach the limitations of claim 9 as described above.  Devi and Jeon also teach wherein the first or second handle includes the copy selection tool (See Jeon, Figure 6A, Column 12, lines 13-15, and Column 6, lines 11-14, describing an editing menu that also transitions into a movable graphic, the 
As per dependent claim 13, Devi and Jeon teach the limitations of claim 12 as described above.  Devi and Jeon also teach wherein the copy selection tool comprises a graphic that includes the word copy (See Jeon, Figure 6A, describing the editing menu that transitions into a movable graphic including copying words, such as “Ho Ho”).
As per dependent claim 14, Devi and Jeon teach the limitations of claim 9 as described above.  Devi and Jeon also teach wherein the first user input is a tap or a press-and-hold, and the second user input is a drag-and-release gesture (See Jeon, Column 6, lines 28-41, describing user inputs including tap inputs and a drag input to execute an edit and a move function, respectively).
As per independent claim 16, Devi teaches a mobile computing device comprising a touch screen display and [a] computer program product… (See Devi, paragraph 0028).
Independent claim 16 additionally incorporates substantially similar subject matter as that of independent claim 9 above, and is additionally rejected along the same rationale as used in the rejection of claim 9.


7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (U.S. Publication 2013/0326430 A1) in view of Jeon (U.S. Patent 10,078,421 B2), as applied to claim 9 above, and further in view of Peters (U.S. Patent 7,877,685 B2).
As per dependent claim 10, Devi and Jeon teach the limitations of claim 9 as described above.  Devi and Jeon do not teach expressly wherein the highlight is a first highlight at a first location in the digital content, the process further comprising: in response to the second input dragging the first or second draggable handles so that the first highlight at least partially overlaps with a second highlight previously added to a second location in the digital content, and then releasing merge the first and second highlights to create a merged highlight, wherein the merged highlight inherits a color of the first highlight or the second highlight, however, Peters teaches this limitation (See Peters, Column 2, lines 23-68, describing that the user may then manipulate handle 110, for example by clicking and dragging using a mouse, in order to change the size of selection 100 to include more, less, or different text.  The user may similarly manipulate handle 120 in order to change the location of the right side of the selection.  Handles may be displayed at portions of the selection other than the endpoints.  Further, Peters describes that some embodiments may allow for multiple selections to be persistent.  Multiple selections may be merged into one selection, for example when multiple selections overlap.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the text selection system of Peters with the text editing system of Devi and Jeon.  The motivation for doing so would have been to avoid problems associated with current text selection tools which often require users to make several attempts at selecting the precise text that is desired, and may prevent selection of desired text that spans multiple columns, pages, blocks, etc., as taught by Peters (See Peters, Column 1, lines 37-45).  Therefore it would have been obvious to combine Peters with Devi and Jeon for the benefit of avoiding problems .


8.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (U.S. Publication 2013/0326430 A1) in view of Jeon (U.S. Patent 10,078,421 B2) and Peters (U.S. Patent 7,877,685 B2), as applied to claim 10 above, and further in view of Greenspan (U.S. Publication 2012/0110445 A1).
	As per dependent claim 15, Devi, Jeon, and Peters teach the limitations of claim 10 as described above.  Devi, Jeon, and Peters do not teach expressly wherein at least one of the first and second highlights is a highlight note, however, Greenspan teaches this limitation (See Greenspan, Figure 6, describing highlighted text having affixed to it an annotation).   Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the highlighting of notes of Greenspan with the text editing system of Devi, Jeon, and Peters.  The motivation for doing so would have been to ensure that notes have a distinct color so as to distinguish them from the remainder of the content, as taught by Greenspan (See Greenspan, paragraph 0148).  Therefore it would have been obvious to combine Greenspan with Devi, Jeon, and Peters for the benefit of ensuring that notes have a distinct color so as to distinguish them from the remainder of the content to obtain the invention as specified in claim 15.


9. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Response to Arguments

10.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

11.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	- King (U.S. Publication 2006/0294094 A1) discloses processing techniques for text capture from a rendered document.
	- Kim (U.S. Publication 2013/0212535 A1) discloses a tablet having a user interface.
- Patterson (U.S. Publication 2010/0085304 A1) discloses modifying the appearance of a movable position-marker on a display screen of a handheld electronic communication device.
- Weeldreyer (U.S. Patent 8,661,339 B2) discloses methods and user interfaces for document manipulation.
	

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.   
13. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LAURIE A RIES/Primary Examiner, Art Unit 2176